Citation Nr: 1120751	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-15 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, including as secondary to a left knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1956 to October 1958.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A Notice of Disagreement was filed in March 2010, a Statement of the Case was issued in March 2010, and a Substantive Appeal was received in April 2010.  

The Veteran testified at a hearing before the Board in January 2011.  Additional evidence was submitted in January 2011, along with a waiver of any right to initial RO consideration of that evidence.

The issues of service connection for a left knee disorder, a right knee disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for a right foot disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a right foot disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

As noted, in a February 2010 rating decision, the RO denied entitlement to service connection for a right foot disorder.  At the January 2011 Board hearing, the Veteran indicated that he wished to withdraw his appeal of this issue.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and the issue of entitlement to service connection for a right foot disorder is dismissed.


ORDER

Entitlement to service connection for a right foot disorder is dismissed.  


REMAND

The Veteran testified at the January 2011 Board hearing that he was seen by Dr. H. for his knee disabilities 15 years ago.  It does not appear that these records have been obtained.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159(c)(1)(2).

The Board notes that a service treatment record dated in April 1957 reflects that the Veteran was diagnosed with a lacerated left patellar wound.  The Veteran testified that he injured the knee when he fell through an open hatch onto the deck below and struck the edge of one of the hatches.  Moreover, the Veteran underwent a VA examination in January 2010.  The Veteran was diagnosed with a left knee strain.  The Board finds that the VA examination and report is inadequate, given the failure by the examiner to determine the etiology of any left knee disability.  The Board finds that the Veteran should be scheduled for an additional VA examination with regard to the left knee issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran has claimed that he incurred bilateral hearing loss as a result of working around artillery and aircraft during his period of active service.  

Private treatment records from Dr. J.L.A. dated in November 2010 reflect that the Veteran was assessed with bilateral moderate to severe hearing loss, noted to be consistent with previous noise exposure.  In light of the evidence of record, the Board believes that VA's duty to assist the Veteran requires a VA audiological examination to evaluate the Veteran's claim that he currently suffers from hearing loss disability, and obtain an opinion of the etiology of any such disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a).

Because the Veteran's claim for service connection for a left knee disorder is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's claim for service connection for a right knee disorder as secondary to the left knee disorder, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's claim for service connection for a right knee disorder as secondary to the left knee disorder also must be remanded.  


Accordingly, the case is REMANDED for the following actions:

1.  Ask that the Veteran complete releases for any treatment he received from Dr. H.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his knee disabilities.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

2.  After obtaining the above-referenced records, to the extent they exist, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current left knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current left knee disability is related to service.  A clear rationale should be provided for all opinions rendered.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  The Veteran should be scheduled for a VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported.  If current hearing loss disability is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such hearing loss disability is causally related to the Veteran's active duty service.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

4.  After completion of the foregoing, readjudicate the claims of service connection for a left knee disorder and bilateral hearing loss.  Then, the RO should readjudicate the Veteran's claim for service connection for a right knee disorder as secondary to the left knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


